UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 9, 2010 ZAP (Exact name of Registrant as specified in its charter) California 0-303000 94-3210624 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 501 Fourth Street Santa Rosa, CA (Address of principal executive offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 Registrant’s Business and Operations Section 1.01 Entry into Material Definitive Agreement. Cathaya Investment As previously disclosed in the Company’s Current Report on Form 8-K filed on August 10, 2009, on August 6, 2009, Cathaya Capital, L.P., a Cayman Islands exempted limited partnership (the “Cathaya”) purchased 20 million shares of the Company’s Common Stock. On August 6, 2009, the Company also entered into a Secured Convertible Promissory Note with Cathaya for aggregate principal advances of up to $10 million. In addition, the Company also issued two warrants to Cathaya exercisable for shares of the Company’s Common Stock. On July 9, 2010, Cathaya agreed to make a further investment in the Company by entering into a securities purchase agreement (the “Cathaya Agreement”) with the Company. Pursuant to the Cathaya Agreement, Cathaya will purchase 44 million shares of the Company’s Common Stock at a price of $0.25 per share (the “Cathaya Shares”) for an aggregate purchase price of $11 million. The closing of this investment is conditioned upon the receipt of Governmental Approvals in connection with the Acquisition Transaction and is expected to close simultaneously with the Acquisition Transaction. A copy of the Cathaya Agreement is attached hereto as Exhibit 10.1 and is incorporated herein by reference. Pursuant to the terms of the Cathaya Agreement, upon the closing of the additional investment, the Company will also enter into an amended and restated registration rights agreementwith Cathaya. Press Release On July 12, 2010, the Company issued a press release describing the above transactions. The full text of this press release is furnished herewith as Exhibit 99.1. The disclosures under Item 1.01 are incorporated into this Item 2.03 by reference. Section 3 Securities and Trading Markets Item 3.02 Unregistered Sales of Equity Securities. The disclosures under Item 1.01 are incorporated in this Item 3.02 by reference. The Cathaya Shares, were issued in reliance on an exemption from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. - 2 - Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Description Securities Purchase Agreement, dated July 9, 2010 Press Release, dated July 12, 2010 - 3 - Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: July 15, 2010 By: /s/Steven M. Schneider Steven M. Schneider Chief Executive Officer - 4 -
